Citation Nr: 0936169	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability of the 
spine.

2.  Entitlement to service connection for sinus 
disability/rhinitis.  

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to 
November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and April 2007 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreement were received in December 2006 
and October 2007, statements of the case were issued in April 
2007 and November 2008, and substantive appeals were received 
in July 2007 and November 2008.   

The August 2006 rating decision addressed numerous issues not 
listed above.  Although the Veteran included them in his 
notice of disagreement, he specifically excluded them from 
his July 2007 substantive appeal (VA Form 9).  As such, the 
issues are not before the Board. 

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Disability of the Spine
The service treatment records reflect that in July 1990, the 
Veteran complained of upper back pain after lifting heavy 
objects.  X-rays of the cervical and thoracic spines revealed 
no fracture, but there appeared to be narrowing of the right 
C2-3 intervertebral foramen.  He was diagnosed with a 
muscular sprain of the thoracic spine, for which he was 
prescribed Motrin.  In September 1994, the Veteran sought 
treatment for a back strain with muscle spasms.  This time, 
the strain was to the low thoracic region.  He was restricted 
from lifting more than ten pounds for a period of one week.  
There were no additional in-service treatment records for any 
back problems.  

The Veteran underwent a VA examination in February 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of recurrent thoracic 
spine pain from heavy lifting in 1990.  He reported that he 
still has minor recurrences at times, with no neurologic 
component.  Specifically, he complained of thoracic pain on 
exertion.  He reported treating it with nonsteroidal anti-
inflammatories as needed; and he stated that he has a good 
response to treatment.  Upon examination, the examiner noted 
a normal spine with full range of motion and no evidence of 
neurologic involvement.  The examiner also found that no pain 
was elicited of repetitive movement.  The examiner was not 
able to diagnose any back disability.  

The Veteran also sought treatment from Premier Physical 
Rehabilitation in February 2007.  He denied any acute trauma 
to his back; but noted a history of back pain.  Upon 
examination, the lower back exhibited no tenderness on 
palpation.  It had a normal appearance and there were no 
muscle spasms.  

In May 2007, the Veteran underwent an MRI which revealed 
broad disk protrusions at L4-5 and L5-S1 with mild central 
canal stenosis and mild to moderate left neural foraminal 
narrowing.  There was also a broad disk bulge at T12-L1 and a 
left paracentral protrusion at T11-12.  

The Board finds that in light of the evidence submitted since 
the February 2006 VA examination, another examination is 
warranted for the purpose of determining the nature and 
etiology of the current disability.  

Sinus Disability/Rhinitis
It appears that the February 2006 VA examiner found no 
current sinus/rhinitis disability.  However, the claims file 
also includes a February 16, 2006, report of an ear, nose, 
and throat examination conducted by W. Orlan Akin, M.D.  In 
this report, Dr. Akin stated that examination revealed nasal 
septal deviation and hypertrophy of turbinates.  Although not 
entirely legible, it also appears that he reported nasal 
obstruction.  He further reported probable sleep apnea.  It 
is not clear whether any of the examination findings by Dr. 
Akin are indicative of a sinus/rhinitis disorder.  In order 
to fully assist the Veteran, the Board believes additional 
examination is necessary, especially in light of service 
treatment records documenting respiratory symptoms and at 
least one diagnosis of rhinitis.  

Sleep apnea
The service treatment records show no findings attributed to 
sleep apnea.  Post service medical records reflect that in 
December 2006, the Veteran was diagnosed with very severe 
obstructive sleep apnea with recurrent desaturations.  In a 
January 2007 correspondence, Dr. Yeh (who made the diagnosis) 
stated that sleep apnea "would be of unclear duration of 
time as [the Veteran] has not previously had a sleep study."  
In a May 2007 treatment report, she wrote that "it is 
certainly possible that [the Veteran] had obstructive sleep 
apnea prior to that time, although it would be difficult to 
determine how long he has actually had it since he did not 
have a previous sleep study." 

In October 2007, the Veteran submitted a correspondence from 
Dr. Via in which she indicated that she reviewed the 
Veteran's medical records for the purposes of supporting the 
Veteran's claim.  She stated that the Veteran believes his 
sleep apnea began during military service.  She stated that 
"I must agree that the likelihood of its presence at that 
time is likely but can neither be confirmed nor quantified 
after the fact.  Predisposing factors to sleep apnea such as 
allergies, nasal/oral malformations and/or problems, and 
cardiac response have been documented in his medical file for 
over 20 years - yet sleep apnea has only been in the 
limelight as a true concern for only the most recent few 
years, therefore the lack of a prior sleep study as 
confirmation is almost expected."  

The Board finds that given the opinion of Dr. Via, the 
Veteran is entitled to a VA examination and opinion to 
determine the nature, extent, and etiology of the Veteran's 
sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded 
appropriate VA examinations for the 
purpose of determining the nature, 
etiology and severity of the Veteran's 
claimed spine disability, sinus 
disability/rhinitis, and sleep apnea.  
The claims file must be made available to 
the examiners for review in connection 
with the examinations.  Any medically 
indicated special tests should be 
conducted.  The examiners, as 
appropriate, should clearly report 
whether diagnoses of current spine 
disability, sinus disability/rhinitis, 
and sleep apnea are warranted.  

As to any such currently diagnosed 
disability, the appropriate examiner 
should opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disability was 
manifested in or is causally related to 
the veteran's service.  A rationale for 
all opinions is requested.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for the disabilities at issue.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




